Citation Nr: 1715361	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  06-14 167A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service connected right ankle sprain.    

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service connected right ankle sprain.    

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service connected right ankle sprain.    

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the service connected right ankle sprain.    

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to the service connected right ankle sprain.    

REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.
  
This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case for evidentiary development in April 2010 and remanded the case to schedule the Veteran for hearing before a Veterans Law Judge in October 2015. 

In March 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  While the Veterans Law Judge who presided at this hearing in no longer in the Board's employ, the resolution of the appeal is completely favorable to the Veteran, he will not be prejudiced by a resolution of his appeal by the undersigned. 
 

FINDINGS OF FACT

The Veteran has current cervical spine, lumbar spine, bilateral hip, bilateral knee, and left shoulder disabilities that are the result of injuries from multiple parachute jumps in service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the cervical spine are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for service connection for bilateral arthritis of the hips are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
4.  The criteria for service connection for bilateral arthritis of the knees are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The criteria for service connection for arthritis of the left shoulder are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be stablished on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran testified at the March 2016 hearing, that due to multiple parachute jumps coincident with Special Forces training, he developed cervical spine, lumbar spine, bilateral hip, bilateral knee, and left shoulder disabilities.  Official service department records reflect that the Veteran, among other awards and decorations, was awarded the Parachute Badge; a certificate reflecting completion of a "Recondo Course" with a Special Forces group in December 1985 attached to Fort Lewis, Washington; and an Army Achievement Medal dated in May 1988 coincident with service with an airborne Special Forces group attached to Fort Bragg, North Carolina.  As such, and acknowledging that the RO was unable to obtain the jump history requested in the April 2010 remand, the Board finds sufficient corroborative evidence of in-service Special Forces training that included multiple parachute jumps to find the Veteran's assertions as to such in-service duty to be credible.  

The service treatment reports (STRs) reflect reports of neck pain in April 1986 and low back pain in November 1987.  The STRs also document treatment for a right ankle sprain in September 1987, sustained in a parachute jump with continuing treatment for right ankle symptoms thereafter; and service connection was ultimately granted for residuals of a right ankle sprain.  The January 1989 separation examination is silent for any of the disabilities for which service connection is claimed.  However, the Veteran testified at the hearing that despite the fact that his "body was taking a beating" due to multiple parachute jumps, given the Special Forces ethos against voicing physical complaints, he did not seek medical treatment for the numerous aches and pains sustained coincident with his Special Forces training.  See March 7, 2016, Hearing Transcript, Page 21.  

The post service evidence contains several medical opinions supporting the Veteran's assertion that the disabilities at issue are the result of the rigors of service, to include parachute jumps.  Such includes a June 2005 statement by a VA physician as follows: 

[The Veteran] was a paratrooper with special forces during active military duty.  He currently suffers from
chronic pain and limitation of movement secondary to extensive spine and joint disease and chronic pain.
These conditions date back to shortly following his days in the service.  In my medical opinion[,] I believe
that his spine and joint problems are more than likely caused by his military service.

In March 2006, the same physician-who had been treating the Veteran for several years and was his primary care physician-reiterated her opinion that the Veteran's "conditions" were caused by the rigorous nature of his in-service duty.  This VA physician listed the Veteran's musculoskeletal disabilities as cervical and lumbar spine stenosis, chronic thoracic stenosis, degeneration of the left and right knee, a bilateral hip replacement, and chronic pain syndrome.  

Also supporting the Veteran's claims is the following statement rendered by a VA neurologist in November 2007: 

I have received three pages of [the Veteran's] service medical records:  2 incidents regarding his back and the decision portion of the Supplemental Statement of the Case (SSOC) d[a]t[e]d 11/24/07.  [The Veteran] definitely suffered from [a] back injury while in the service and was in moderate distress.  I believe these injuries formed the basis for a chronic injury-condition; these incidents predisposed this [V]eteran to be susceptible to the traumas his body suffered as a result of the multiple jumps he was required to make . . . 

Since 2002 he has undergone both anterior and posterior cervical spine surgeries and a right hip hemi-arthroplasty (hip replacement) in 2004.  It is my opinion that his injuries, coupled with his multiple parachute jumps which resulted in severe axial loading throughout the spine and jarring to his other joints and fractured his ankle, can be traced back to his military service.  His primary care provider [the VA physician who rendered the statements set forth above] also agrees with this statement (see her letters to this VA claim on file). 

Also supporting the Veteran's claims is the following May 2009 statement by a private physician: 

I recently examined and reviewed [the Veteran's] medical illness.  

As a former naval medical officer, I am outraged at the medical management of this case.  [The Veteran] has an unstable lumbosacral spine with 1st/2nd degree spondylolisthesis at L5 on S1.  

The nerve impingement, the abnormal gate from a severe ankle injury[,] and the unstable back has resulted in chronic intractable pain and directly creat[ed] a torturous, dysfunctional painful life. 

I have a number of Special Forces Airborne [patients] with post traumatic spine problems.  This appears classically related to repetitive and severe impact of parachute landings [sic].  [The Veteran's] medical issues clearly originated with multiple and severe impacts that are characterized with progressive degeneration, resulting in the disease process now observed. 

I will do anything in my power in support of this patient to medically and legally correct this problem. 

There are also negative medical opinions weighing against the Veteran's claims, to include following a May 2007 VA examination that included reference to x-rays demonstrating arthritis in each joint for which service connection is claimed and  resulted in impressions in pertinent part of degenerative changes of the lumbar spine with surgical repair, degenerative disc disease of the cervical spine, total hip replacement of both hips, a bilateral knee condition, and left shoulder trauma.  The examiner rendered an opinion as follows:

Based on the available documentation including normal x-ray [taken] 8/06, the right ankle injury suffered by the [V]eteran in service was not severe enough to have caused sufficient biomechanical stress to cause or aggravate hip, knee, lumbar and cervical spine, and left shoulder conditions.  Therefore, these conditions are NOT at least as likely as not secondary to or aggravated by the service connected right ankle sprain/slight fracture. 

With respect to directive service connection, the opinion after the May 2007 VA examination was also negative, as follows: 

There is certainly no documentation that the above conditions manifest[]ed during service.  Any connection must therefore be based on the premise that the [V]eteran's service activities, in particular multiple jumps (number unknown) including at least the one bad landing that cause[d] the ankle sprain/fracture, caused musculoskeletal changes that later developed into the overt conditions that manifest[ed] after leaving service.  I will address the various joints[:] 

The shoulder is not a weight bearing joint.  There is furthermore some indication that the [V]eteran suffered by his account an injury to the left shoulder while in a psychiatric hospital in 1998.  Given all this, it is NOT at least as likely as not that the left shoulder condition was incurred in service. 

It is well known that weight-bearing joints, including the knees, hips, and spine, are susceptible to trauma related to parachute jumps.  Nevertheless, there is no documentation of any specific trauma other than the right ankle sprain and possible malleolar avulsion. Furthermore the total number of jumps is not, documented.  Note that [the positive opinions by the VA physicians set forth above[were] based on the incorrect history of [an] ankle injury severe enough to require ankle fusion-and did not discuss the biomechanical mechanism by which secondary degenerative disease of multiple joints and spine would result.  Similarly, the [positive VA opinions by VA physicians referenced above] note the parachute history, but do not provide any specific evidence of trauma or mechanism for the diffuse joint problems.  Note that degenerative changes are also seen in this Veteran's thumbs, clearly not related to his parachute jumping, raising the possibility of a systemic rather than post-traumatic degenerative joint diathesis.  Therefore, although a nexus between parachute trauma and degenerative joint and spine disease is plausible, there is not significant documented evidence available in this case to support such a nexus.  [Emphasis added]  Therefore, based on available documentation, it is NOT at least as likely as not that the conditions [for which service connection is claimed] were incurred in service. 

Following the April 2010 remand, additional negative nexus opinions were rendered by a VA clinician who examined the Veteran in January 2014.  With respect to direct service connection, the rationale for the negative opinions was as follows: 

(1) Cervical Spine:  "The 1987 fall injury was to the ankle, no neck injury [was] recorded at that time, and the fusion surgery [was] done in 2001, over 14 years after that injury."

(2) Lumbar Spine:  "The 1987 fall injury was to the ankle, no back injury [was] recorded at that time, and the back exam and x ray findings are not specific for traumatic etiology of the lumbar spine djd [degenerative joint disease]."

(3) Hips:  "The 1987 fall injury was to the ankle, no [left or right] hip injury [was] recorded at that time, and the T[otal H[ip] R[eplacement] surgery was done in 2002, over 15 years after that injury."

(4) Knees:  "The 1987 fall injury was to the ankle, no [left or right] knee injury was recorded at that time, and this strain is mild, and compatible with age related changes."

(5) Left Shoulder:  "The 1987 fall injury was to the ankle, no left shoulder injury [was] recorded at that time, and this left shoulder djd condition diagnosed is mild, and compatible with age related changes."

With respect to secondary service connection, the January 2014 examiner found that that it was not at least as likely as not that any of the conditions for which service connection is claimed had been aggravated beyond its normal progression by the service connected right ankle sprain.  The stated rationale for each of these opinions was as follows:  

There is no pathophysiological likely mechanism, nor
scientific data, to support the contention that the [service connected] right ankle condition can cause or aggravate [any of the conditions for which service connection is claimed]. 

The Veteran's attorney in a September 2015 statement argued that the opinions rendered after the January 2014 examination were not adequate, in part because they relied on the lack of sufficient in-service clinical evidence documenting the presence of the disabilities at issue, and did not address the Veteran's lay assertions with regard to continuity of symptomatology associated with the conditions at issue from service to the present time, as required by Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's reports or in-service trauma and ongoing pain are competent and credible.  Moreover, his testimony with respect to the Special Forces ethos against voicing complaints of pain during service is reiterated, and the Veteran is competent to report continuing pain associated with the disabilities at issue from service to the present time.  As such, the January 2014 VA medical opinions is of limited probative value.  Also valid is the critique by the Veteran's attorney that the January 2014 VA opinions did not reflect consideration of the positive medical opinions, both VA and private, of record.  

As set forth above, there is a conflict in the medical opinions of record.  However, even the May 2007 negative VA opinion suggested a plausible relationship between the disabilities at issue and parachute trauma during service.  Moreover, to the extent the negative opinions (particularly that rendered in May 2007) are premised on the lack of clear evidence as to the number of in-service parachute jumps, as indicated above, the undersigned has found sufficient official service department documentation to corroborate the Veteran's assertions as to the frequency of in-service parachute jumps. 

Unless the preponderance of the evidence is against the claim, it cannot be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert.  In this case, the favorable opinions-weighed in light of the credible and competent reports by the Veteran with regard to continuity of symptomatology from service to the present-are at least of equal probative value to the negative opinions.  Resolving reasonable doubt in favor of the Veteran, service connection for arthritis of the cervical spine, lumbar spine, hips, knees, and left shoulder is warranted.  Id.  






ORDER

Service connection for arthritis of the cervical spine is granted.

Service connection for arthritis of the lumbar spine is granted.

Service connection for arthritis of each hip is granted.

Service connection for arthritis of each knee is granted.  

Service connection for arthritis of the left shoulder is granted.     



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


